   Case 1:18-cv-00026-C Document 55 Filed 01/25/21                         Page 1 of 1 PageID 217



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 ABILENE DIVISION

MICHAEL PINEDO,                                           s
institutional ID No. 2055727                              $
                                                          $
                                         Plaintilt        $
                                                          $
                                                          $   CIVIL ACTION NO. 1 :18-CV-00026-C
                                                          $
TEXAS DEPARTMENT OF CRIMINAL                              $
CORRECTIONAL FOOD SERVICE, et                             $
al.,                                                      $
                                                          $
                                       Defendants         $


              ORDER ACCEPTING RE PORT AND RECOMMENDAT ION
                 o F THE UNITED STATES MAGISTRATE JUDGE
       The United States Magistrate Judge made findings, conclusions, and a recommendation

in this case. No objections were filed. The District Court made an independent examination of

the record in this case and reviewed the Magistrate Judge's Report and Recommendation for

plain error. Finding none, the Court ACCEPTS and ADOPTS the Findings, Conclusions, and

Recommendation of the United States Magistrate.

       IT IS THEREFORE ORDERED that Plaintiff s complaint and all claims alleged therein

are DISMISSED without prejudice for want of prosecution pursuant to Fed. R.            Civ' P. al@).

       All relief not expressly   granted and any pending motions are denied.

       Judgment shall be entered accordingly.

       SO ORDERED.

       oated lanuary   .Jti   2o2l .

                                                                            44.2-nn
                                                     S                   GS
                                                         enl or Uni   tates District
